          Case 5:20-cv-01128-D Document 13 Filed 02/26/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

KYRA PRATT,                             )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )      Case No. CIV-20-1128-D
                                        )
POGUE-BROWN OPERATING                   )
COMPANY, LLC, d/b/a CHICKEN             )
EXPRESS, et al.,                        )
                                        )
      Defendants.                       )

                                      ORDER

      Before the Court are Defendants Pogue-Brown Operating Company, LLC and Rick

Brown’s Motion for Partial Dismissal [Doc. No. 8] and Defendant Glenda Brown’s Motion

to Dismiss [Doc. No. 9] under Fed. R. Civ. P. 12(b)(6). Within 21 days after the Motions

were served, Plaintiff filed her First Amended Complaint [Doc. No. 11] as authorized by

Fed. R. Civ. P. 15(a)(1)(B). The Court finds that Defendant’s Motions directed at the

original Complaint are moot. See Davis v. TXO Prod. Corp., 929 F.2d 1515, 1517 (10th

Cir. 1991) (amended complaint supersedes the original); see also Predator Int’l, Inc. v.

Gamo Outdoor USA, Inc., 793 F.3d 1177, 1180-81 (10th Cir. 2015); Mink v. Suthers, 482

F.3d 1244, 1254 (10th Cir. 2007).

      IT IS THEREFORE ORDERED that Defendants’ Motions to Dismiss [Doc. Nos. 8

and 9] are DENIED without prejudice to a new filing in response to the First Amended

Complaint.
   Case 5:20-cv-01128-D Document 13 Filed 02/26/21 Page 2 of 2




IT IS SO ORDERED this 26th day of February, 2021.




                                  2
